Exhibit 10.34

AMENDED AND RESTATED

CAPITAL SUPPORT AGREEMENT

THIS AMENDED AND RESTATED CAPITAL SUPPORT AGREEMENT (this “Agreement”) is made
as of the 28th day of November, 2008, by and between SEI Investments Company
(the “Support Provider”) and SEI Liquid Asset Trust (the “Trust”) for and on
behalf of its Prime Obligation Fund (the “Fund”).

W I T N E S S E T H:

WHEREAS, the Trust is an investment company registered with the Securities and
Exchange Commission in accordance with the Investment Company Act of 1940 (as
amended, the “1940 Act”) and the Fund is a series of the Trust;

WHEREAS, the Fund is a money market fund that seeks to maintain a stable net
asset value of $1.00 per share using the Amortized Cost Method as defined in and
in accordance with Rule 2a-7 under the 1940 Act (as amended, “Rule 2a-7”);

WHEREAS, the Fund holds the notes and other instruments identified on Schedule A
attached hereto (each, a “Covered Investment” and, together, the “Covered
Investments”);

WHEREAS, the Trust, on behalf of the Fund, and the Support Provider have entered
into a Capital Support Agreement dated December 3, 2007 and amended February 15,
2008, March 5, 2008, March 10, 2008, March 24, 2008, March 26, 2008, March 31,
2008, April 17, 2008, June 18, 2008, July 22, 2008, July 28, 2008, July 30,
2008, November 7, 2008, and November 20, 2008 (the “Capital Support Agreement”),
pursuant to which the Support Provider has agreed to provide capital support to
the Fund with respect to certain portfolio holdings, including the Covered
Investments;

WHEREAS, the Fund’s failure to maintain a stable net asset value of $1.00 per
share could adversely affect the Support Provider’s proprietary mutual fund
business, which would reduce the profits derived by the Support Provider from
this line of business and potentially injure the Support Provider’s goodwill and
reputation; and

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Support Provider and the
Trust hereby amend and restate the Capital Support Agreement and agree as
follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

(a) “Amortized Cost Value” means, with respect to any Covered Investment held by
the Fund, the value of that Covered Investment as determined using the Amortized
Cost Method in accordance with Rule 2a-7 on the relevant date.

(b) “Capital Contribution” means a cash contribution by the Support Provider to
the Fund for which the Support Provider does not receive any shares or other
consideration from the Fund.

(c) “Collateral” means the amount of any Letter of Credit, plus the amount of
cash or other eligible assets held in any Segregated Account.



--------------------------------------------------------------------------------

(d) “Contribution Event” means, with respect to any Covered Investment, any of
the following occurrences:

 

  (i) Any sale of the Covered Investment by the Fund for cash in an amount,
after deduction of any commissions or similar transaction costs, less than the
Amortized Cost Value of the Covered Investment sold as of the date of
settlement;

 

  (ii) Receipt of final payment on the Covered Investment in an amount less than
the Amortized Cost Value of that Covered Investment as of the date such payment
is received;

 

  (iii) Issuance of orders by a court having jurisdiction over the matter
discharging the issuer of the Covered Investment from liability for the Covered
Investment and providing for payments on that Covered Investment in an amount
less than the Amortized Cost Value of that Covered Investment as of the date
such payment is received;

 

  (iv) the receipt of any Replacement Notes on or after April 1, 2009 that have
a value that is less than the Amortized Cost Value of the applicable Covered
Investment on the date that the Fund receives such Replacement Notes; or

 

  (v) the receipt of any Replacement Notes that are or become Qualifying New
Securities and have a value that is less than the Amortized Cost Value of the
applicable Covered Investment on the date that the Fund receives such Qualifying
New Security.

The excess of the Amortized Cost Value of the Covered Investment subject to a
Contribution Event over the amount received by the Fund in connection with such
Contribution Event shall constitute the “Loss” on such Covered Investment.

(e) “Covered Investment” shall have the meaning given above, but shall include
any Replacement Notes other than Qualifying New Securities.

(f) “Letter of Credit” means one or more letters of credit issued by the Letter
of Credit Provider for the benefit of the Fund, and which shall terminate no
sooner than the Termination Date.

(g) “Letter of Credit Provider” means JP Morgan Chase Bank, NA., or any
substitute provider whose obligations are rated as First Tier Securities as
defined in paragraph (a)(12) of Rule 2a-7.

(h) “Maximum Contribution Amount” means thirty million dollars ($30,000,000).

(i) “Minimum Permissible NAV” means $0.995 per share.

(j) “NAV Deviation” means the deviation, if any, of the Fund’s current net asset
value per share calculated using available market quotations (or an appropriate
substitute that reflects current market conditions) below the Fund’s price per
share for purposes of distribution, redemption and repurchase of its shares
calculated using the Amortized Cost Method. The NAV Deviation shall be
calculated in accordance with procedures adopted by the Fund’s Board in
compliance with Rule 2a-7(c)(7)(ii)(A), except that, for purposes of calculating
the Required Contribution Amount, it shall exclude any account receivable or
other asset representing the Support Provider’s obligations under this
Agreement.

 

-2-



--------------------------------------------------------------------------------

(k) “Permissible NAV Deviation” means $0.005 per share.

(l) “Qualifying New Securities” means any Covered Investment or Replacement
Notes that are or become “Eligible Securities,” as defined in paragraph (a)(10)
of Rule 2a-7.

(m) “Replacement Notes” means any securities or other instruments received in
exchange for, or as a replacement of, a Covered Investment as a result an
exchange offer, debt restructuring, reorganization or similar transaction
pursuant to which the instrument representing a Covered Investment is exchanged
for, or replaced with, new securities of the same issuer or a third party.

(n) “Required Collateral Amount” means Collateral having a value equal to the
Maximum Contribution Amount.

(o) “Required Contribution Amount” means for the Fund on the date of any
Contribution Event: (i) if the Fund’s NAV Deviation, after giving effect to any
Contribution Events and all payments received by the Fund in respect of the
Covered Investments, exceeds the Permissible NAV Deviation, a Capital
Contribution in an amount sufficient to reduce the Fund’s NAV Deviation to such
Permissible NAV Deviation after giving effect to such Capital Contribution, or
(ii), in any other event, zero. The Required Contribution Amount is intended to
make the Fund whole for any loss up to an amount necessary to enable the Fund to
maintain its net asset value per share at no less than the Minimum Permissible
NAV. The net asset value for purposes of calculating the Required Contribution
Amount shall exclude any account receivable or other asset representing the
Support Provider’s obligations under this Agreement with respect to the Covered
Investment giving rise to the Contribution Event.

(p) “Segregated Account” means an account established by the Support Provider
for the benefit of the Fund (i) at a bank that is a qualified custodian under
the 1940 Act, (ii) which may be an interest-bearing account and/or which
account’s assets may be invested into money market instruments, (iii) the assets
of which during the term of this Agreement shall hold cash or cash equivalent
securities in an amount equal to the difference, if any, between the amount of
the Letter of Credit and the Required Collateral Amount, and shall be available
to the Fund by action initiated by the Fund without the requirement of further
action or consent by the Support Provider; and (iv) the assets of which, in the
event of bankruptcy or insolvency of the Support Provider, shall not constitute
property of the bankruptcy estate under 11 U.S.C. Section 541 or otherwise.

(q) “Termination Date” means November 6, 2009.

(r) “Termination Event” shall have the meaning given to such term in
Section 4(c) of this Agreement.

2. Maintenance of Required Collateral Amount

(a) During the term of this Agreement, Support Provider shall ensure that
Collateral is maintained at a level that equal or exceeds the Required
Collateral Amount.

(b) At all times, at least thirty million dollars ($30,000,000) of the Required
Collateral Amount shall be maintained in the form of one or more Letters of
Credit. Should the Agreement be amended to increase the Maximum Contribution
Amount above thirty million

 

-3-



--------------------------------------------------------------------------------

dollars ($30,000,000), then additional Collateral required to be maintained in
excess of such amount shall be provided first in the form of one or more Letters
of Credit up to the total amount of Letters of Credit permitted to be issued
under the Support Provider’s then-current credit facility, minus the amount of
any Letters of Credit issued and outstanding under the Support Provider’s credit
facility to any other money market fund pursuant to a capital support
arrangement at such time as Support Provider is required to post additional
Collateral under this Agreement. Thereafter, Collateral may be provided in the
form of either Letter of Credit or amounts deposited in a Segregated Account.

3. Covenants of the Fund. The Fund agrees that:

(a) To the extent consistent with the Fund’s interest, the Board shall consult
with the Support Provider with respect to all decisions regarding each Covered
Investment (including, but not limited to, any decision to sell the Covered
Investment or to forgo the right to any payment) prior to the occurrence of a
Contribution Event with respect to that Covered Investment. Nothing in this
Agreement shall be construed to cause the delegation by the Board to any person
any authority which is not permitted to be delegated under Rule 2a-7.

(b) The Fund will retain any Capital Contribution and not include the Capital
Contribution in any dividend or other distribution to the Fund’s shareholders.
For the avoidance of doubt, for purposes of this subparagraph, the redemption of
the Fund’s shares shall not constitute a “distribution” to shareholders.

(c) The Fund will sell the Covered Investments (i) promptly following any change
in the Letter of Credit Provider’s short term credit ratings such that the
Letter of Credit Provider’s obligations no longer qualify as First Tier
Securities as defined in paragraph (a)(12) of Rule 2a-7, or (ii) on the business
day immediately prior to the Termination Date; provided that, the Fund shall not
be required to complete any such sale if the amount the Fund expects to receive
would not result in the payment of a Capital Contribution of the Required
Contribution Amount, or, with respect to an event described in 3(c)(i) above, if
the Support Provider substitutes Collateral that complies with the terms of
Section 2 of this Agreement within fifteen (15) calendar days from the
occurrence of such event and, during such 15 day period, the Letter of Credit
Provider’s obligations continue to qualify as Second Tier Securities under
paragraph (a)(22) of Rule 2a-7.

4. Contributions to Fund.

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the least of (i) the Loss incurred as a result of such Contribution Event,
(ii) the Required Contribution Amount, or (iii) the Maximum Contribution Amount
reduced by the amount of any Capital Contribution previously made by the Support
Provider to the Fund.

(b) The Support Provider shall make the Capital Contribution to the Fund not
later than one business day after the occurrence of a Contribution Event, by
12:00 p.m. Eastern Time. Each Capital Contribution made hereunder shall be made
in immediately available funds, without deduction, set-off or counterclaim, to
the Fund. If the Support Provider makes a Capital Contribution when due, then
the amount that Support Provider is obligated to maintain in the Segregated
Account shall be reduced by the amount of such Capital Contribution. In the
event that the Support Provider does not make a Capital Contribution when due,
the Fund will either, as determined in the sole discretion of the Fund, (i) draw
upon the Letter of Credit, or (ii) draw funds from the Segregated Account, in
either case by 4:00 p.m. Eastern Time on the day that such Capital Contribution
was required to have been made and in an amount equal to the

 

-4-



--------------------------------------------------------------------------------

Required Contribution Amount, and any amount received under such Letter of
Credit or withdrawn from the Segregated Account shall be deemed to be a Capital
Contribution made hereunder by the Support Provider.

(c) The obligation of the Support Provider to make Capital Contributions
pursuant to this Agreement shall terminate upon the earliest to occur of (such
occurrence, the “Termination Event”) (i) the repayment in full, in cash, of all
Covered Investments, (ii) the Support Provider having made Capital Contributions
equal to the Maximum Contribution Amount, (iii) the receipt of Replacement Notes
for all of the Covered Investments that are, or become, Qualifying New
Securities and have an Amortized Cost Value equal to the Amortized Cost Value of
the Covered Investments, and (iv) 5:00 p.m. Eastern Time on the Termination
Date. Upon the occurrence of a Termination Event, the Fund shall surrender the
Letter of Credit for cancellation and take all actions reasonably necessary to
release to the Support Provider funds held in a Segregated Account.

(d) The Board, in its sole discretion, may cause the Fund to sell the Covered
Investments if the Board determines that the amount of any Capital Contribution
payable under this Agreement would not be sufficient to permit the Fund to
maintain the Minimum Permissible NAV. For the avoidance of doubt, such a sale is
a “sale” for purposes of Section 1(d)(i) of this Agreement and the authority
granted to the Board under this Section 4(d) shall be in addition to, and not in
limitation of, power granted to the Board or the Fund under any other provision
of this Agreement.

5. Reliance by the Fund and the Board. The Support Provider acknowledges and
consents to:

(a) The Board’s reliance on the Support Provider’s obligations under this
Agreement in making any determination required under Rule 2a-7; and

(b) For purposes of calculating the Fund’s NAV Deviation, the inclusion of the
Capital Contribution that would be payable to the Fund under this Agreement if
all of the Covered Investments were sold on the date of such calculation for the
market value used to calculate such NAV Deviation; provided, however, that the
Fund will include the value of a Capital Contribution that would be payable to
the Fund under this Agreement only to the extent that the obligation of the
Support Provider to make such Capital Contribution is supported by Collateral;
and

(c) The inclusion of such amount in the Fund’s audited or unaudited financial
statements, to the extent required by generally accepted accounting principles.

6. Representations and Warranties. The Support Provider hereby represents and
warrants that:

(a) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing;

(b) It has the power to execute this Agreement, to deliver this Agreement and to
perform its obligations under this Agreement and has taken all necessary action
to authorize such execution, delivery and performance;

(c) Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

 

-5-



--------------------------------------------------------------------------------

(d) All governmental and other consents that are required to have been obtained
by it with respect to this Agreement to which it is a party have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with;

(e) Its obligations under this Agreement to which it is a party constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

7. General.

(a) The Fund may not assign its rights under this Agreement to any person or
entity, in whole or in part, without the prior written consent of the Support
Provider.

(b) No waiver of any provision hereof or of any right or remedy hereunder shall
be effective unless in writing and signed by the party against whom such waiver
is sought to be enforced. No delay in exercising, no course of dealing with
respect to or no partial exercise of any right or remedy hereunder shall
constitute a waiver of any other right or remedy, or future exercise thereof.

(c) If any provision of this Agreement is determined to be invalid under any
applicable statute or rule of law, it is to that extent to be deemed omitted,
and the balance of the Agreement shall remain enforceable.

(d) Subject to the next sentence, all notices shall be in writing and shall be
deemed to be delivered when received by certified mail, postage prepaid, return
receipt requested, or when sent by facsimile or e-mail confirmed by call back.
All notices shall be directed to the address set forth under the party’s
signature or to such other address as either party may, from time to time,
designate by notice to the other party.

(e) No amendment, change, waiver or discharge hereof shall be valid unless in
writing and signed by the Support Provider and the Fund and notice of such
amendment is provided to the staff of the U.S. Securities and Exchange
Commission (the “Commission”); provided that, in no event shall any amendment,
change, waiver or discharge hereof extend the Termination Date, unless the
parties hereto have obtained the prior approval of the staff of the Commission.

(f) This Agreement shall be governed in all respects by the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws provisions.

(g) This Agreement constitutes the complete and exclusive statement of all
mutual understandings between the parties with respect to the subject matter
hereof, superseding all prior or contemporaneous proposals, communications and
understandings, oral or written.

(h) This Agreement is solely for the benefit of the Fund, and no other person
shall acquire or have any rights under or by virtue of this Agreement.

(i) This Agreement shall terminate upon the occurrence of any change in the
Letter of Credit Provider’s short-term credit ratings such that the Letter of
Credit Provider’s obligations no longer qualify as First Tier Securities as
defined in paragraph (a)(12) of Rule 2a-7, unless the Support Provider satisfies
the terms of paragraph 3(c) of this Agreement relating to arrangements for
substitute Collateral. Termination under this Section 7(i) shall not relieve (i)

 

-6-



--------------------------------------------------------------------------------

the Funds of their obligation to sell the Covered Investments, to the extent
that such a sale is required by Section 3(c) of this Agreement; or (ii) the
Support Provider of its obligation to make a Capital Contribution to the Fund
following such a sale, to the extent that such sale would give rise to a
Contribution Event.

(j) Nothing in this Agreement shall prevent the Support Provider, in its sole
discretion at any time, including in lieu of its obligation to make a Capital
Contribution hereunder, from purchasing any Covered Security from the Fund at
its then current Amortized Cost Value pursuant to Rule 17a-9 under the 1940 Act
or as otherwise permitted by law.

IN WITNESS WHEREOF, the Support Provider has caused this Amended and Restated
Capital Support Agreement to be executed this 28th day of November, 2008.

 

SEI INVESTMENTS COMPANY By:  

/s/    Dennis J. McGonigle

Name:   Dennis J. McGonigle Title:   Chief Financial Officer ADDRESS FOR
NOTICES: One Freedom Valley Drive Oaks, PA 19456 SEI LIQUID ASSET TRUST PRIME
OBLIGATION FUND By:  

/s/    Timothy D. Barto

Name:   Timothy D. Barto Title:   Vice President ADDRESS FOR NOTICES: One
Freedom Valley Drive Oaks, PA 19456

 

-7-



--------------------------------------------------------------------------------

SCHEDULE A TO SUPPORT AGREEMENT

 

Issuer

   Cusip    Par    Maturity

AXON FINANCIAL

   05461FAA5    13,414,559.65    12/22/08

CHEYNE FINANCE*

   16705EEM1    —      —  

GRYPHON FUNDING LIMITED*

   40052TAA7    7,549,112.87    07/23/09

ISSUER ENTITY, LLC**

   68966HXXX    13,212,243.00    10/29/09

STANFIELD VICTORIA

   85431AKE6    20,000,000    2/14/09

WICKERSHAM ISSUER ENTITY***

   88521HBXX    17,948,237.23    05/13/09

 

* While the Cheyne assets were restructured into Gryphon Funding, and therefore
the Gryphon notes represent Replacement Notes for the original Cheyne notes, the
Fund also continues to hold Cheyne notes. Cheyne is effectively a shell entity
with nominal assets.

** These are Replacement Notes received in the restructuring for Ottimo Funding,
Ltd.

*** These are Replacement Notes received in the restructuring for Thornburg
Mortgage.

 

-8-